Citation Nr: 0702143	
Decision Date: 01/24/07    Archive Date: 01/31/07

DOCKET NO.  02-15 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from July 1968 to July 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas, which denied the veteran's claims of 
entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD) 
(which the RO characterized as depression); for low back 
pain, bilateral hip replacement, and a right knee condition, 
each including as secondary to a service-connected left knee 
injury; for peripheral neuropathy; for a scar, status-post 
removal of skin cancer; for migraine headaches; for hearing 
loss in the left ear; for asbestosis; and for a liver 
condition.  The RO also denied the veteran's claim for a 
disability rating in excess of 10 percent for a left knee 
injury.  Finally, the RO granted the veteran's claims of 
entitlement to service connection for hearing loss in the 
right ear, which was rated zero percent disabling effective 
June 19, 2001 (the date that VA received the veteran's 
claim), and for tinnitus, which was rated 10 percent 
disabling, effective June 19, 2001.  The veteran disagreed 
with this decision in July 2002 with respect to the denial of 
his claims for service connection for an acquired psychiatric 
disorder, to include PTSD, for migraine headaches, and for 
status-post removal of skin cancer.  He perfected a timely 
appeal on these 3 claims in September 2002 and requested a 
videoconference Board hearing, which was held in June 2003 
before a Veterans Law Judge (VLJ) who subsequently retired 
from the Board.  Unfortunately, the tape of this hearing was 
inaudible and transcription could not be obtained.  Thus, the 
Board advised the veteran in December 2003 that he was 
entitled to another Board hearing.  The veteran responded in 
January 2004 with a request for a Travel Board hearing at the 
RO, which was held in April 2004 before another VLJ who also 
subsequently retired from the Board.

In an October 2004 decision, the Board denied the veteran's 
claim for service connection for migraine headaches and 
remanded his claims for service connection for status-post 
removal of skin cancer and for an acquired psychiatric 
disorder, to include PTSD, to the RO via the Appeals 
Management Center (AMC) in Washington, D.C., for additional 
development.  

In an August 2006 rating decision, the RO recharacterized the 
veteran's claim for service connection for status-post 
removal of skin cancer as separate claims for service 
connection for actinic keratosis and for residual scars, 
status-post surgical removal of active keratoses lesions of 
the bilateral frontal thighs and left upper arm, and granted 
both of these claims, evaluating each of these disabilities 
as zero percent disabling effective June 19, 2001.  The 
veteran and his service representative were notified of this 
decision in September 2006.  Since the veteran did not appeal 
the rating or effective date assigned for these disorders,  
issues pertaining to status-post surgical removal of active 
keratoses lesions of the bilateral frontal thighs and left 
upper arm  are no longer in appellate status. See Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997).

In December 2006, the Board again contacted the veteran and 
advised him that, since the VLJ who conducted his April 2004 
Travel Board hearing had subsequently retired, he was 
entitled to another Board hearing.  The veteran responded 
later in December 2006 that he did not want another Board 
hearing.


FINDING OF FACT

1.  The most recent VA psychiatric examination ruled out a 
current diagnosis of PTSD.

2.  The competent evidence is in relative equipoise as to 
whether the veteran's anxiety disorder with depression is 
linked to his confirmed witnessing of a plane crash while on 
active duty, which resulted in 14 fatalities.  





CONCLUSION OF LAW

1.  Service connection for claimed PTSD is not warranted.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2006).

2.  Service connection for an anxiety disorder with 
depression is warranted.  38 U.S.C.A. §§ 1110, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the VCAA.  
See Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA 
provides, among other things, for notice and assistance to VA 
claimants under certain circumstances.  VA has issued final 
rules amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)) (2006).  The intended effect 
of these regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This new 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Veterans Court) 
held, in part, that a VCAA notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  

During the pendency of this appeal, on March 3, 2006, the 
Veterans Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Veterans Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Board finds that VA has met these duties with regard to 
the claim adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  Written notice provided 
in August 2001 and December 2004 fulfills the provisions of 
38 U.S.C.A. § 5103(a).  These VCAA notice letters informed 
the veteran about the information and evidence not of record 
that is necessary to substantiate the claim, the information 
and evidence that VA will seek to provide, the information 
and evidence he is expected to provide, and to provide any 
evidence in his possession that pertains to the claim.

In this case, while the August 2001 and December 2004 letters 
fail to provide notice of the type of evidence necessary to 
establish a disability rating or effective date for the claim 
for the disability on appeal, such failure is harmless 
because the preponderance of the evidence is against the 
veteran's claim for service connection for PTSD and the 
instant decision grants service connection for an anxiety 
disorder with depression.  Thus, any question as to the 
appropriate disability rating or effective date to be 
assigned for PTSD is moot and the RO will effectuate the 
rating and effective date for the Board's grant of service 
connection for an anxiety disorder with depression.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
The August 2001 notice letter was provided prior to the RO 
decision that is the subject of this appeal.  The veteran's 
claim for service connection for an acquired psychiatric 
disorder, to include PTSD, was readjudicated in supplemental 
statements of the case (SSOC) issued in January 2003 and 
September 2006, after the last VCAA notice letter was sent to 
the veteran.  The United States Court of Appeals for the 
Federal Circuit has held that timing-of-notice errors can be 
"cured" by notification followed by readjudication.  
Mayfield v. Nicholson, 444 F.3d 1328, 133-34 (Fed. Cir. 2006) 
(Mayfield II); see Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) ("The Federal Circuit specifically mentioned two 
remedial measures:  (1) The issuance of a fully compliant 
[section 5103(a)] notification, followed by (2) 
readjudication of the claim."); Pelegrini v. Principi, 18 
Vet. App. 112, 122-24 (2004) ("proper subsequent VA 
process" can cure error in timing of notice).  

The Court has held recently that a SSOC that complies with 
applicable due process and notification requirements 
constitutes a readjudication decision.  Mayfield v. 
Nicholson, No. 02-1077 slip op. at 5-6 (U.S. Vet. App. Dec. 
21, 2006) (Mayfield III); see also Prickett v. Nicholson, 20 
Vet. App. 370 (2006) (holding a Statement of the Case that 
complies with all applicable due process and notification 
requirements constitutes a readjudication decision).  Here, a 
September 2006 SSOC again notified the veteran of the basis 
for the denial and in the forwarding letter, the veteran was 
notified of his opportunity to respond.  As the SSOC complied 
with the applicable due process and notification requirements 
for a decision, it constitutes a readjudication decision.  
The provision of adequate notice followed by a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  Mayfield III, slip op. at 7, citing Mayfield 
II, 444 F.3d at 1333-34.  
In addition, the veteran has been afforded an ongoing 
opportunity to participate in the adjudication of his claim, 
to include the opportunity to present pertinent evidence.

The Board also finds that all necessary assistance has been 
provided to the appellant.  The evidence includes the 
veteran's available service medical records, VA medical 
records, and Social Security Administration (SSA) records.  
The veteran also was provided with comprehensive VA 
psychiatric examination in February 2006, which ruled out a 
current diagnosis of PTSD and included an opinion addressing 
the question of whether the veteran has any other psychiatric 
disorder linked to service.  Under these circumstances, there 
is no duty to provide another examination or a medical 
opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).
 
In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration.  Adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the appellant.  Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).


Analysis

Applicable law and regulations provide that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or 
disease occurred in service alone is not enough; there must 
be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

According to VA regulations, entitlement to service 
connection for PTSD requires that three elements be present: 
(1) medical evidence diagnosing PTSD; (2) combat status or 
credible supporting evidence that the claimed in-service 
stressors actually occurred; and (3) a link, established by 
medical evidence, between current symptomatology and the 
claimed in service stressors.  See 38 C.F.R. § 3.304(f) 
(2006); see also Cohen v. Brown, 10 Vet. App. 128 (1997).

Where a determination is made that the veteran did not engage 
in combat with the enemy, or the claimed stressor is not 
related to combat, the veteran's lay testimony alone will not 
be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
credible evidence which supports and does not contradict the 
veteran's testimony. See Doran v. Brown, 6 Vet. App. 283, 289 
(1994).  Moreover, a medical opinion diagnosing PTSD does not 
suffice to verify the occurrence of the claimed in- service 
stressors.  See Moreau, 9 Vet. App. at 395-396 (1996); Cohen, 
10 Vet. App. at 142 (1997).

The veteran contends that he incurred PTSD as a result of 
witnessing a fatal fighter jet crash in 1969 or 1970 at the 
U.S. Naval Air Station in Miramar, California (N.A.S. 
Miramar).  

A review of the veteran's service personnel records show that 
he was assigned to N.A.S. Miramar from March 1969 to April 
1971.  A review of his DD 214 shows that he was awarded the 
National Defense Service Medal.

There is a report in the claims file of a February 1970 
investigation by the Naval Safety Center, Norfolk, Virginia, 
of an accident that occurred on December 22, 1969, at N.A.S. 
Miramar.  According to this report, on that day, a fighter 
jet crashed in to a hanger at N.A.S Miramar.  The resulting 
explosion killed 14 people and seriously injured 10 others.    

A review of the veteran's SSA records shows that the veteran 
was awarded SSA disability in October 2001 for status-post 
bilateral hip replacement and lumbar radiculopathy.

A review of the veteran's post-service VA treatment records 
shows that, on outpatient treatment in March 2002, the 
veteran complained of depression.  He stated that his income 
came from SSA disability benefits for orthopedic disabilities 
in his knees, hip, and back.  He denied any involvement in 
combat during active service.  He had worked as a steel 
container manufacturing supervisor following service.  He had 
been fired from one post-service job for drinking problems 
that coincided with the decapitation death of a friend and 
co-worker.  The VA examiner determined that the veteran 
evidenced numerous symptoms of depression "as well as a 
number of personal events that are related to the 
depression."  The veteran attributed his continuing problems 
to these personal issues.  The veteran's Global Assessment of 
Functioning (GAF) score was 62, indicating some mild symptoms 
or some difficulty in social, occupational, or school 
functioning but generally functioning pretty well with some 
meaningful interpersonal relationships.  The impressions 
included depressive disorder, not otherwise specific.

The veteran described his claimed in-service stressor in his 
September 2002 substantive appeal and in a January 2004 
statement.  He contended that he had seen a fighter jet crash 
in to a hanger while assigned to N.A.S. Miramar in either 
December 1969 or December 1970, which resulted in the deaths 
of 14 people.  The veteran testified at his April 2004 Travel 
Board hearing that he began experiencing nightmares related 
to his in-service stressor several years after his separation 
from service.  He also testified that he received no medical 
care outside of VA.

In response to a request from the AMC/RO for verification of 
the veteran's claimed in-service stressor, the Center for 
Unit Records Research (CURR) notified VA in January 2006 
that, on December 22, 1969, a disabled fighter jet had 
crashed in to a hanger at N.A.S. Miramar, destroying or 
damaging several aircraft inside the hanger, killing 14 
people, and injuring 9 others.

On VA psychiatric examination in February 2006, the veteran 
complained of depression and nightmares relating to both his 
claimed in-service stressor and a post-service stressor.  He 
described his in-service stressor as the fatal fighter jet 
crash at N.A.S. Miramar in 1969 that killed 14 people.  He 
also described a stressful post-service incident where a 
friend of his was nearly decapitated on a job where he was 
the supervisor.  The VA examiner stated that he had reviewed 
the veteran's available medical records, including his claims 
file.  Mental status examination of the veteran showed that 
he was somewhat tense with normal speech, a somewhat anxious 
mood, a relatively broad affect, a logical thought process, 
coherent and goal directed thoughts, and a preoccupation with 
his deteriorating physical health.  The VA examiner stated 
that the veteran's "main psychiatric symptoms appear to be 
depression" and that the veteran's depression was "most 
related to his general physical health problems as noted by 
the veteran himself."  There were no symptoms of mania or 
hypomania and the veteran only reported some rather 
generalized anxiety and nervousness.  No psychotic symptoms 
were present.  Although some PTSD symptoms were present, the 
veteran attributed these symptoms equally to the in-service 
and post-service stressors.  However, the VA examiner 
determined that the veteran did not meet the full criteria 
for a diagnosis of PTSD.  It was further opined that the 
veteran's depression and anxiety were most related to his 
declining physical health and were less likely than not a 
result of in-service stressors.  The VA examiner also 
determined that the veteran's in-service stressor was not "a 
prominent cause" of his current problems.  The veteran's GAF 
score was 58, indicating moderate symptoms or moderate 
difficulty in social, occupational, or school functioning.  
The diagnoses included anxiety disorder, not otherwise 
specific, and depressive disorder, not otherwise specific.

The claims file contains service records supporting the 
veteran's contention that he was assigned to N.A.S. Miramar 
when his claimed in-service stressor occurred.  And CURR was 
able to verify that a fatal fighter jet crash occurred at 
N.A.S. Miramar in December 1969 while the veteran was 
assigned to this facility.  The Board finds the veteran's 
statements credible with regard to his witnessing this 
verified in-service event.  See Doran, supra.  However, the 
Board notes that more is required to establish service 
connection; specifically, there must be competent evidence 
diagnosing the claimed acquired psychiatric disability and 
relating it to an incident of active service.  

The veteran's service medical records show no treatment for 
an acquired psychiatric disorder, to include PTSD.  The first 
post-service treatment for psychiatric complaints occurred in 
March 2002, almost 30 years after his separation from 
service, when he was diagnosed with depressive disorder, not 
otherwise specific.  

Although there is credible evidence that the veteran's 
claimed in-service stressor occurred, the Board concludes 
that service connection for PTSD is not warranted because 
following the most recent psychiatric examination in February 
2006, which was thorough in nature, the psychiatrist 
specifically determined that the veteran did not meet the 
diagnostic criteria for PTSD.  

While there is no current diagnosis of PTSD, the VA 
psychiatric examination in February 2006 did result in the 
diagnosis of two psychiatric disorders: depression and an 
anxiety disorder.  

The absence of a diagnosis of an anxiety disorder or 
depression until almost 30 years post-service weighs against 
the contended causal relationship.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  However, the most recent 
examining psychiatrist attributed the veteran's PTSD symptoms 
that were present (again, not sufficient to diagnose PTSD) 
equally to the in-service and post-service stressors.  
(Emphasis added.)  Thus, some of the veteran's psychiatric 
symptoms are due, at least in part, to a verified in-service 
stressor.  As to whether a diagnosed psychiatric disorder is 
linked to service, the VA psychiatrist opined that the 
veteran's depression and anxiety were primarily related to 
his declining physical health and were less likely than not a 
result of in-service stressors.  (Emphasis added.)  At this 
stage, the preponderance of the evidence is against a causal 
link between an anxiety disorder or depression and the 
witnessing of the plane crash while on active duty.  However, 
the psychiatrist added that the veteran's in-service stressor 
was not a prominent cause of his current problems, which 
suggests that the stressor contributed to some extent to the 
veteran's anxiety disorder and/or depression.  

The Board finds that the evidence in favor of and against a 
nexus between an anxiety disorder with depression and service 
is in approximate equipoise.  Thus, with application doctrine 
of reasonable doubt, service connection for an anxiety 
disorder with depression is warranted.  38 U.S.C.A. § 1110, 
5107(b); 38 C.F.R. §§ 
3.102, 3.303. 


ORDER

Entitlement to service connection for an anxiety disorder 
with depression is granted.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


